DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-33, 35-39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,681,628 to Krastchew (Krastchew) in view of US Patent 4,662,826 to Nitta et al. (Nitta) and JP-2005209791A to Sato (Sato, copy and machine translation previously provided).
Regarding claim 21, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the interior (22) of a casing (10, 21).  Krastchew does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Krastchew in order to simply produce a high vacuum efficiently.  Furthermore, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the interior (22) the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.  The previously applied references do not teach the limitation of reaching operational pressure before activating the electric machine.  Sato teaches another depressurization device for an electric motor generally, and particularly teaches operating the electric machine only subsequent to achieving a sufficient vacuum to prevent discharge (paragraph 21: “after the vacuum chamber 19 exceeds a desired value… the stopped stage is operated again”) to prevent damage to the machine.  Therefore, it would have been obvious to one of ordinary skill in the art to depressurize the chamber to the operational pressure before operating the electric machine of Krastchew.  Furthermore, as the motor and vacuum pump of the combination are separately provided, i.e. separately powered and controlled, the motor is considered to be configured to be operated intermittently while depressurized, as this function requires no further structure to be performed.  The examiner notes that it is the electric machine which is recited as being so configured, and that no controller is involved, which effectively increases the scope of a broadest reasonable interpretation of the claim.
Regarding claims 23 and 24, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 25, Nitta teaches that the vacuum pump is driven by a shaft (24).  In the combination, as a driving source (i.e. the motor of Krastchew) already available, it would have been obvious to drive the vacuum pump with the shaft of the electric machine of Krastchew.
Regarding claim 26, Nitta teaches gearing (61) for the vacuum pump.
Regarding claim 28, Nitta teaches a clutch (26).
Regarding claim 29, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 30, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 31, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Cantemir in order to obtain the vacuum taught by Krastchew while minimizing energy usage.
Regarding claim 32, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claim 33, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the interior (22) of a casing (10, 21).  Krastchew does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Krastchew in order to simply produce a high vacuum efficiently.  Furthermore, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the interior (22) the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.  Furthermore, as the motor and vacuum pump of the combination are separately provided, i.e. separately powered and controlled, the motor is considered to be configured to be operated intermittently while depressurized, as this function requires no further structure to be performed.  The examiner notes that it is the electric machine which is recited as being so configured, and that no controller is involved, which effectively increases the scope of a broadest reasonable interpretation of the claim.
Regarding claim 35 and 36, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 37, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 38, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  
Regarding claim 39, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claims 41 and 42, Sato teaches configuring a controller to intermittently operate an electric machine (paragraph 21).

Claims 21, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krastchew in view of Nitta as applied to claims 20 and 33 above, and further in view of US PGPub 2018/0127103 to Cantemir (Cantemir hereinafter).
Regarding claims 21 and 34, the previously recited references teach the limitations of the parent claims as discussed above, but do not teach any particular seal.  Cantemir teaches another sealed electrical machine in an aircraft and particularly teaches the use of a labyrinth seal (11) to maintain pressure levels therein.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a labyrinth seal as taught by Cantemir in the motor of Krastchew in order to maintain the desired vacuum level therein.
Regarding claim 40, Cantemir teaches that an electrical machine for an aircraft (e.g. 8, 9) may be located within the engine thereof in order to provide extra power thereto.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor of Krastchew to an aircraft engine as taught by Cantemir in order to provide increased thrust therein.

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
With respect to the argument that the applied references do not teach the configuration to operate intermittently, the examiner notes that this limitation is only claimed functionally, and does not require any structural changes to the proposed combinations.  As such it fails to meaningfully distinguish over the combined references.
With respect to the argument that Sato does not disclose powering an aircraft, this limitation is only functionally claimed.  The examiner therefore holds that, since no structural requirement is conferred on the claimed invention thereby that the limitation does not distinguish over the combined references.  Furthermore, the examiner notes that “an engine of the aircraft” is not limited to a propulsor thereof, and that furthermore by providing rotational output power, the motor of Krastchew is substantially configured to power many types of engines and/or propulsors.
With respect to applicant’s argument that Sato does not teach the required intermittency, the examiner again notes that this limitation is only claimed as a functional limitation in an apparatus claim.  As such, the distinctions noted between Sato and the disclosed invention lack a nexus with the claims.
With respect to applicant’s argument that “likely” is tantamount to arguing inherency, the examiner disagrees.  As was discussed during the interview and noted in the summary, this finding was predicated on the field of endeavor of the Sato reference, which fact applicant has omitted in arguing that inherency is invoked.  The examiner notes that, as this is an obviousness rejection, only a preponderance of evidence is necessary to support a conclusion of obviousness, thus a likelihood that a particular limitation is taught is sufficient to establish obviousness.  Finally, again, the limitation of intermittency is not performed by a controller and is therefore limited in scope to any structural requirements necessary to perform the claimed function, none of which are apparent or have been argued by applicant.
In view of the above, the examiner maintains the 35 U.S.C. 103 rejection of all noted claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2009/0127379 to Lugg teaches intermittent and on-demand operation of an electric propulsor for an aircraft (paragraph 0039).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5 May 2022